Citation Nr: 1639814	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to June 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina, Department of Veteran's Affairs (VA) Regional Office (RO) that granted service connection, for cluster headaches, rated 0 percent.  In August 2011, a Travel Board hearing was held before the undersigned, a transcript of the hearing is included in the Record.

This matter was previously before the Board in October 2013, when it was remanded for additional development.  On remand, an interim (February 2016) rating decision by the Roanoke, Virginia, RO granted an increased (30 percent) rating, effective the date of the initial claim.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal of that issue continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO also determined that the Veteran's service-connected headache disability was more properly rated as migraine headaches; the disability is so characterized.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board notes that in February 2016 correspondence the Veteran stated that he concurred with the February 2016 rating decision granting an increased 30 percent rating for migraine headaches.  However, he did not expressly withdraw his appeal, and in May 2016 his representative submitted additional argument on his behalf.  Thus, the Board retains jurisdiction over this appeal.

In May 2016 correspondence, the Veteran's representative correctly notes that the October 2014 VA examination report (obtained pursuant to the Board's October 2013 remand instructions) is internally inconsistent.  Specifically, the VA examiner indicated that the Veteran experiences very frequent prostrating and prolonged attacks of migraine headache pain more frequently than once per month, yet opined (without explanation) that the disability has no impact on the Veteran's ability to work.  A complete and accurate assessment of the impact of the Veteran's migraine headaches on his occupational functioning is critical to determining whether a schedular rating in excess of 30 percent is warranted; the October 2014 VA examination is inadequate for such purpose.  A remand for a new examination to obtain an adequate opinion is necessary.   

In addition, the October 2013 Board decision referred to the AOJ the matter of service connection for meningioma.  Service connection was granted in an August 2014 rating decision, based on the existing medical record, which showed initial manifestation during active service (i.e., no examination was provided.)  It appears that in revising the Veteran's headache diagnosis to migraine headaches, the October 2014 VA examiner identified such disability as a symptom of the Veteran's now-service-connected meningioma.  Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  Consequently, to properly adjudicate the matter of the rating for migraine headaches, additional development is necessary to differentiate between symptoms attributable to the migraine headaches and those related to his (separately rated) meningioma, to include obtaining any pertinent treatment records and a medical opinion.

Accordingly, the case is REMANDED for the following:

1.   The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for migraine headaches and meningioma and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the nature, frequency, and severity of his service-connected migraine headaches.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed. 

Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

(a) Please identify all symptoms associated with the Veteran's headaches, noting their severity, frequency, and duration. 

(b) Please indicate whether the headaches are manifested by characteristic prostrating attacks, and describe the treatment regimen prescribed (and any relief/additional symptomatology that results), and the level of functioning remaining during the headaches, both with and without medication.  Please describe the frequency and duration of any characteristic prostrating attacks and specifically indicate whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The explanation of rationale in response to this question should cite to the factual data in the record that support the headaches are/are not characterized by characteristic prostrating attacks and productive of severe economic inadaptability and support the findings regarding duration, frequency, and level of functioning remaining when they occur. 

(c) Please distinguish, to the extent possible, symptoms associated with the Veteran's service-connected migraine headaches from those associated with his service-connected meningioma.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate. 

(3)  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

